OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed and the judgment of Supreme Court reinstated. The record here evidences that defendant was aware that he had the right to a trial, had the benefit of his counsel’s efforts and guidance, spoke with counsel, and chose to forgo trial in favor of entering a guilty plea. Therefore, the totality of the circumstances establish the voluntariness of the plea (People v Conceicao, 26 NY3d 375, 382-384 [2015]).
Chief Judge DiFiore and Judges Pigott, Rivera, Abdus-Salaam, Stein, Fahey and Garcia concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed and judgment of Supreme Court, Bronx County, reinstated, in a memorandum.